            Case 1:20-cv-06441-JPC Document 47 Filed 12/08/20 Page 1 of 2




UNITED STATES DISTRICT COURT                                                    12/8/2020
SOUTHERN DISTRICT OF NEW YORK
                                  x
                                  :
                                  :
MOSHE EHRENFELD,                  :                  Case No. 1:20-cv-06441-JPC
                                  :
                      Plaintiff,  :
       vs.                        :                  NOTICE OF SETTLEMENT WITH
                                  :                  DEFENDANT EQUIFAX INFORMATION
                                                     SERVICES, LLC
EXPERIAN INFORMATION SOLUTIONS, :
                                  :
INC., EQUIFAX INFORMATION
                                  :
SERVICES, LLC, DISCOVER BANK, and
                                  :
TD BANK USA, N.A.,                :
                      Defendants. x




       Plaintiff Moshe Ehrenfeld (“Plaintiff”) hereby notifies the Court that the present case has

been settled between Plaintiff and Defendant Equifax Information Services, LLC (collectively,

the “parties”), and states as follows:

       1.       A settlement agreement is in the process of being finalized between the parties.

Once the settlement agreement is fully executed, and Plaintiff has received the consideration

required, the parties will respectfully request that the case be dismissed and closed.

       2.       The parties respectfully request that the Court stay this action as to Defendant

Equifax Information Services, LLC and adjourn all deadlines and conferences.



DATED: November 25, 2020                      COHEN & MIZRAHI LLP
                                              EDWARD Y. KROUB


                                                              /s/ Edward Y. Kroub
                                                             EDWARD Y. KROUB
                     Case 1:20-cv-06441-JPC Document 47 Filed 12/08/20 Page 2 of 2




                                                              DANIEL C. COHEN
                                                              EDWARD Y. KROUB
                                                              300 Cadman Plaza West, 12th Floor
                                                              Brooklyn, NY 11201
                                                              Telephone: 929/575-4175
                                                              929/575-4195 (fax)
                                                              dan@cml.legal
                                                              edward@cml.legal

                                                              Attorneys for Plaintiff




All deadlines and conferences with regard to Defendant Equifax Information
Services, LLC are hereby adjourned sine die. The parties are ORDERED to submit a
joint letter updating the Court on the status of settlement and dismissal by December
28, 2020.



SO ORDERED.                               ___________________________
Date: December 8, 2020                    JOHN P. CRONAN
      New York, New York                  United States District Judge




                                                                -2-
